732 N.W.2d 114 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Mark Ryan NICKERSON, Defendant-Appellee.
Docket No. 133594, COA No. 271459.
Supreme Court of Michigan.
June 8, 2007.
On order of the Court, the application for leave to appeal the March 13, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. As stated in the Staff Comment to the 2005 Amendment of MCR 6.610, the Court has declined to add a new MCR 6.610(F) providing for discovery in district court.